Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
“6 L/h/m2 across the production zone cross-sectional area” is awkward and it appears that  --6 L/h per m2 of cross-sectional area of the production zone--  was intended.  See [0048] of the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 5 and last line, “the heap” is indefinite as it lacks proper antecedent basis in the claim.
 	In claims 7, 14, 19, 26, each recitation of “the heap” is indefinite as it lacks proper antecedent basis in the claim.
	In claim 20, “determining a sulfuric acid concentration decrease and a copper concentration increase” is indefinite as to where these concentrations are or refer to since no sulfuric acid is being used in the process of claims 1 or 19.
	In claim 21, “sulfuric acid concentration decrease and the copper concentration increase are utilized to determine production zone conditions” is indefinite as to the metes and bounds of this language and how they are “utilized” and because no sulfuric acid is being used in the process of claims 1, 19 or 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hannifan ‘316(cited in IDS) in view of Watts ‘436.
	Hannifan teaches or at least suggests the instantly claimed process of drilling wells into a waste dump, ie. residue, in the form of heaps to pass air and leaching solution through the heap to recover copper therefrom and suggests the use of ferric ions in the leach by teaching ferric sulfate.  See cols. 1-2,4.
	Hannifan may differ in not specifically teaching the use of ferric ions in the leaching solution.
	Watts teaches a similar oxidative heap leaching process to recover copper from minerals containing same by drilling holes and injecting sulfuric acidic ferric sulfate into the heap.  See cols. 2-4.
	It would be obvious to use the acidic ferric sulfate solution of Watts in the process of Hannifan because each is drawn to a similar oxidative acidic heap leaching of copper process using drill holes or wells into the heap.
	The dependent claims to solvent extraction, bacterial leaching, sulfuric acid concentrations, drill holes and their spacing and location, flowrates, pressures, heap surveying and heating are either known in the art of record or would have been obvious to adjust to that which provides the best process results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hannifan in view of Watts as applied to claims 1-6, 8-26 above, and further in view of                WO 01/18264.
	Hannifan in view of Watts differs in not teaching phreatic levels of the wells.
	WO ‘264 teaches heap leaching copper using bacteria in the process and that heap integrity associated with a high phreatic head from pooling in the heap is not efficient which suggests that measuring the phreatic levels of the heap is necessary to maintain heap integrity and thus would have been obvious to one skilled in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736